Citation Nr: 1701870	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected residuals, fracture of fourth and fifth metatarsals, left foot (hereinafter, left foot disability), evaluated noncompensably (zero percent) disabling prior to November 6, 2014, and 30 percent disabling from May 1, 2015, to the present.  

2.  Entitlement to an increased initial evaluation for service-connected residuals, fracture of fourth and fifth metatarsals, right foot (hereinafter, right foot disability), evaluated noncompensably (zero percent) disabling prior to November 29, 2013, and 30 percent disabling from April 1, 2014, to the present.  

3.  Entitlement to an increased initial evaluation for service-connected residuals of a left ankle strain (hereinafter, left ankle disability), evaluated noncompensably (zero percent) disabling prior to July 10, 2015, and 20 percent, disabling thereafter.  

4.  Entitlement to an increased initial evaluation for service-connected residuals of a right ankle strain (hereinafter, right ankle disability), evaluated noncompensably (zero percent) disabling prior to July 10, 2015, and 20 percent, disabling thereafter.  

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU) prior to May 1, 2015.  


REPRESENTATION

Veteran represented by:	Robert Alex Bass, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to May 1989, with prior service of an unverified nature.  

This case is before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for disabilities of both feet and ankles (among other issues); noncompensable (zero percent) evaluations were assigned for the foot and ankle disabilities, effective April 22, 2010.  The Veteran expressed disagreement with the assigned initial evaluations and the present appeal ensued.  

The Veteran testified at a hearing before the undersigned in August 2013.  A transcript is of record.

The Veteran's appeal was previously before the Board in January 2015, when it was remanded for procedural and evidentiary development.  The Board's prior remand directives and the subsequent actions of the Veterans Benefits Administration (VBA) pertinent to the Board's action, herein, will be further discussed below.  The Veteran's appeal has been returned to the Board.  

Characterization of the issues on appeal

As noted by the Board in the January 2015 remand, the Veteran's appeals for increased initial evaluation also included the matters of entitlement to TDIU and entitlement to a temporary evaluation based on surgery necessitating convalescence under 38 C.F.R. § 4.30(a).  As such, those issue were added to the title page as under the Board's jurisdiction at that time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a December 2015 rating decision, the RO partially granted several issues on appeal; the initial noncompensable evaluations for the Veteran's right and left foot disabilities were increased to 30 percent disabling, effective from April 1, 2014, and May 1, 2015, respectively, and the initial noncompensable evaluations for the Veteran's right and left ankle disabilities were increased to 20 percent disabling, effective from May 1, 2015.  These determinations created "staged" initial evaluations, and the issues remain in appellate status, as the partial allowances do not constitute full grants of the benefits sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), and AB v. Brown, 6 Vet. App. 35, 38-39 (1993), respectively.  

Also, in the December 2015 rating decision, the RO established TDIU, effective from May 1, 2015.  The Board notes that, since the issue of entitlement to TDIU is considered part and parcel of the Veteran's appeal for higher initial ratings, the effective date may be assigned for the entire appeal period of those issues - which date back to April 22, 2010 - the date that service connection was established for these disabilities.  As such, this allowance does not represent a full grant of the benefits sought, and the issue remains in appellate status.  38 C.F.R. § 3.400 (o)(1), (2) (2015); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Finally, in the December 2015 rating decision, the RO established temporary total evaluations based on surgery necessitating convalescence under 38 C.F.R. § 4.30(a) for the Veteran's service-connected right foot disability, effective from November 29, 2013, to March 31, 2014, and left foot disability, effective from November 6, 2014, to April 30, 2015.  Neither the Veteran nor his private attorney have expressed disagreement with the effective dates assigned for these awards or requested an extension of either temporary total evaluation.  As such, those issues are not in appellate status.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In light of the above determinations, the issues on appeal have been recharacterized, as stated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VBA can undertake necessary procedural and evidentiary development.

In pertinent part, the Board's January 2015 remand directed that VBA provide the Veteran examinations which adequately assessed the symptoms associated with her service-connected bilertal foot and ankle disabilities, to include full range of motion findings pertinent to the joints involved.  Although the Veteran was provided VA foot and examinations in July 2015, the Board finds these examinations to be inadequate.  Specifically, subsequent to the Board's January 2015 remand, the Court of Appeals for Veterans' Claims (the Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examinations are adequate.  

Parenthetically, the Board observes that the Veteran is already in receipt of the maximum scheduler evaluations under the rating criteria of the Diagnostic Codes that the Veteran's foot and ankle disabilities are currently evaluated, and these Diagnostic Codes do not provide for evaluations of the foot or ankle joint based solely on range of motion test results.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5271 and 5284 (2015).  However, such range of motion findings may be utilized to evaluate the Veteran's disabilities on an extraschedular basis.  Moreover, the Court has recently clarified that the holding in Correia "is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a [Diagnostic Code] predicated on range of motion measurements."  See Southall-Norman v. McDonald, No. 15-1357, (Vet. App. December 15, 2016).  As with the present appeal, the disability at issue for evaluation in Southall-Norman was hallux valgus - pertaining to motion of the foot and ankle.  

In sum, the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the prior remand directives have not been substantially completed, and a new examination is necessary to decide the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board observes that the development and readjudication of the Veteran's appeal for increased initial evaluations may affect her combined evaluation during the appeal period under consideration for the TDIU appeal.  As such, these issues are inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

As these issues are being remanded for other matters, the Board concludes that updated VA treatment records from the Temple VA Medical Center (VAMC) dated since May 26, 2015, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  VBA must obtain and associated with the file all records of VA treatment from the Temple VAMC in and all associated outpatient clinics, dated from May 26, 2015, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

2.  Thereafter, VBA must schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the Veteran's service-connected bilateral foot and ankle disabilities, in connection with TDIU prior to May 1, 2015, the functional impairment resulting from these disabilities. 
 
The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for both feet and ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

For each foot and ankle, the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

In connection with the issue of entitlement to TDIU prior to May 1, 2015, the examiner must procide an opinion as to whether the Veteran's service-connected disabilities, alone or in concert, rendered her unable to maintain a substantially gainful occupation at any time from April 22, 2010, to May 1, 2015.  

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

3.  VBA must inform the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Thereafter, VBA must readjudicate the Veteran's appeals in light of all of the evidence of record, to include discussion of whether any of the issues on appeal should be referred to the Director of Compensation Service or the Undersecretary for Benefits for extraschedular consideration.  If any benefit sought is not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and her private attorney have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




